Citation Nr: 0840509	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for dysthymic disorder, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from following a Board remand of May 2007.  
This matter was originally on appeal from a rating decision 
dated in August 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2007; a transcript 
is of record.

In May 2007 the Board also remanded a claim of entitlement to 
a permanent and total evaluation.  Subsequent to the Board's 
remand, in a rating decision dated in February 2008, the 
agency of original jurisdiction, via the Appeals Management 
Center in Washington, DC, granted that claim.  Such action 
represented a full grant of benefits sought as it pertained 
to that claim.


FINDINGS OF FACT

The competent medical evidence does not link the veteran's 
depressive disorder to either his active military service or 
to a service-connected disability.


CONCLUSION OF LAW

Dysthymic disorder was not incurred or aggravated during 
active service and was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided with 
notice in correspondences dated in October 2002, March 2006, 
and May 2007.  In the October 2002 correspondence, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

In the correspondences dated in March 2006 and May 2007, the 
agency of original jurisdiction, via the RO and the Appeals 
Management Center in Washington, DC respectively, informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The AOJ also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the AOJ has satisfied the requirements 
of Dingess/Hartman.

Regarding any timing defects of the notices, any such defects 
were remedied when, after providing the veteran with all 
three correspondences, the AOJ readjudicated the claim and 
issued a supplemental statement of the case in February 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

It appears from the veteran's Travel Board hearing testimony 
that he is claiming entitlement to service connection on a 
secondary theory.  The Board acknowledges that none of the 
notices included the criteria for claims asserted on a 
secondary theory of entitlement.  The Board, however, finds 
no prejudice as a result of this error.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  

VA may demonstrate lack of prejudice by demonstrating that a 
notice defect was cured by actual knowledge on the part of 
the veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  

At the veteran's Travel Board hearing, his representative 
asserted that it was her and the veteran's contention that 
his depression "is caused by and aggravated by his service-
connected conditions."  When asked about the largest 
contributing factor to his depression, the veteran described 
how his back disability prevented him from exercising, which 
caused him to gain weight.  These statements demonstrate that 
the veteran and his representative had actual knowledge of 
the criteria relevant for granting service connection on a 
secondary basis.  See 38 C.F.R. § 3.310(a) (2008).  Remanding 
for such notice would serve no purpose and would only 
unecessarily delay final VA adjudication of this claim.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from the Portland, Oregon VAMC.  The RO has also 
obtained all private medical records that the veteran 
requested.  The veteran has not identified any medical 
records relevant to the claims that have not been associated 
with the claims file.  In compliance with the Board's May 
2007 remand, the veteran was provided with a VA medical 
examination.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2008).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2008); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran is claiming service connection for depression as 
secondary to his service-connected disabilities.  Currently, 
the veteran is service-connected for chronic lumbar strain 
with degenerative joint and disc disease, cervical spine 
strain with degenerative joint and disc disease with hand and 
shoulder involvement, hypothyroidism, hypertension, nasal 
fracture with deviated septum, laceration of the scalp, and 
sinusitis.  

At the veteran's Travel Board hearing, his son, N.S., 
testified that he felt the veteran's depression was a result 
of his weight gain.  N.S. stated that he felt the weight gain 
was the result of the veteran's service-connected back and 
shoulder disabilities.  

The veteran testified at his Travel Board hearing that his 
back prevented him from being as active as he had been in the 
past and that this prevented him from losing weight.  The 
veteran estimated that he had suffered from depression from 
1997 or longer.  The veteran also testified that he had been 
unable to work since 1997 or 1998.  The veteran stated that 
he was treated at VA by a Dr. C. for his depression. 

The Board has considered the veteran's contentions, but does 
not find that service connection is warranted.  

The medical evidence in support of the veteran's dysthymic 
disorder claim included VAMC progress notes from VAMC 
Portland, records of treatment from Linn County Mental Health 
Services, and a VA mental disorders examination report, dated 
in January 2008.  Although these documents included diagnoses 
of dysthymic disorder (depression), none of them included any 
statements from medical professionals linking the dysthymic 
disorder to either the veteran's active duty service or to a 
service-connected disability.  

The VAMC progress notes included an intake/assessment 
interview, dated in December 2002.  In that note, Dr. C.K. 
reported that the veteran experienced a "lot of combat," 
much from friendly fire, while in service.  Dr. C.K. provided 
a provisional diagnosis of PTSD with depression.  Dr. C.K. 
stated, however, that the purpose of the intake was not to 
establish data for a claim, but to assess for treatment and 
develop a treatment plan.  In a VA mental health treatment 
record, dated in July 2003, Dr. C.K. noted an ongoing 
impression of PTSD and personality issues.  Dr. C.K. noted 
that the veteran was not showing any depression at that time.  
Neither of these records, nor any others found among the VAMC 
progress notes, related dysthymic disorder to either the 
veteran's active duty service or to a service-connected 
disability.  They do not support the veteran's claim.

Records from Linn County Health Services also failed to 
support the veteran's claim.  In an intake screening report 
from Linn County Mental Health Services, dated in May 2002, 
G.C., M.A., stated that the veteran had mild to moderate PTSD 
symptoms that had increased in the past 2 years.  G.C. noted 
the veteran's complaints of dreams, depression, and "weird 
flashbacks to his military service."  G.C. stated that the 
increase in severity may have been due to his wife's health 
problems.  G.C.'s tentative diagnosis was PTSD, rule out 
dysthymia.  

In a discharge summary from Linn County Mental Health 
Services, dated in June 2002, G.C. indicated that the veteran 
was discharged because further treatment at that facility 
would not be appropriate.  G.C. summarized the veteran's 
status as suffering from mild to moderate symptoms of 
depression masked with superficially bright affect, with mild 
to moderate symptoms of PTSD.  G.C. also cited social 
stressors and the poor health of the veteran's wife.  

The Board does not find that the records from Linn County 
Health Services support the veteran's claim for two reasons.  
First, although G.C. referred to the veteran's military 
service, it is not entirely clear from these records whether 
it was G.C.'s opinion that the veteran's symptoms were 
attributable to his military service.  Second, it appears 
that G.C. relied exclusively, or at least primarily, on the 
history as reported by the veteran rather than on relevant 
medical records, such as those that would be found in the 
veteran's claims file.  Under such circumstances, it is 
within the Board's discretion to give less weight to this 
evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998), see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Finally, the Board has considered the VA examination report.  
In that report, Dr. R.B. discussed the veteran's pertinent 
history as found in the claims file and obtained upon 
interviewing the veteran.  Dr. R.B. discussed the veteran's 
subjective complaints and his own objective observations.  
Regarding subjective complaints, the doctor noted that the 
veteran had alleged that his service-connected disabilities 
had caused him to gain weight, which caused him to be 
depressed.  Dr. R.B. acknowledged that he was providing the 
examination for the purpose of determining whether the 
veteran had dysthymia or depression, and if so, whether or 
not either was related to his service-connected disability.  

After thoroughly discussing subjective history and clinical 
examination findings, the doctor diagnosed adjustment 
disorder with mixed anxiety and depressed mood, chronic, mild 
to moderate.  The doctor did not relate this diagnosis to 
either the veteran's active duty service or to a service-
connected disability.  Instead, the doctor stated "it is the 
undersigned's opinion that this patient does not manifest a 
primary psychiatric condition that was service incurred."  
The doctor attributed the veterans "emotional adjustment" 
to his medical problems and wife's failing health instead.  
As this report does not link the veteran's dysthymic disorder 
to either his active duty service or to a service-connected 
disability, it weighs against the veteran's claim.  Moreover, 
because Dr. R.B. had examined the veteran for the sole 
purpose of providing such an opinion, and because the doctor 
provided an adequate discussion and reasoning in support of 
his opinion, it is highly probative.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for dysthymic disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


